Title: To Thomas Jefferson from David R. Williams, 10 March 1806
From: Williams, David R.
To: Jefferson, Thomas


                        
                            Sir.
                            10th March 1806
                        
                        The Gentleman, Mr. Cogdell, whom I had the pleasure to present to you a few days since, is making
                            arrangements to leave this country for Europe and wishes to be know thire as recognised by the government of his country.
                            He would feel grateful for an appointment, either as a secretary to an Ambassador, or as a consul to France, or England.
                            His character is perfectly fair, his understanding correct, his acquirements extensive, and is master of the French and
                            Italian languages. He studied law with Judge Johnson, and has practised it under his peculiar friendship; who would have
                            presented, & made the present representation; but for his incessant confinement to the bench, and therefore the
                            pleasure has devolved on me. If Mr Jefferson should wish to make an appointment of the above nature, the best
                            recommendations can be procured for Mr Cogdell.
                        Permit me to renew on this occasion, the sincere assurance of my great personal regard, and political
                            attachment for you.
                        
                            David R. Williams
                            
                        
                    